08-6069-cv
    Watson v. Geithner


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
“(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 4th day of December, two thousand nine.

    PRESENT:
              Amalya L. Kearse,
              Robert D. Sack,
              Robert A. Katzmann,
                   Circuit Judges.
    __________________________________________

    Rosetta Watson,

                         Plaintiff-Appellant,

                         v.                                          08-6069-cv

    Timothy F. Geithner, Secretary of the Treasury,*
    Henry M. Paulson, Jr.,

              Defendants-Appellees.
    __________________________________________




             *
           Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Secretary of the Treasury
    Timothy F. Geithner is automatically substituted as the Appellee.
FOR APPELLANT:         Rosetta Watson, Brooklyn, N.Y.

FOR APPELLEE:          Brian K. Morgan, Sarah S. Normand, Assistant
                       United States Attorneys, for Lev Dassin,
                       Acting United States Attorney for the
                       Southern District of New York, New York, N.Y.



     Appeal from a judgment of the United States District Court

for the Southern District of New York (Marrero, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

     Appellant Rosetta Watson, pro se, appeals the district

court’s grant of summary judgment dismissing her claims of

discrimination and retaliation against the Internal Revenue

Service (“IRS”).    We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the

issues on appeal.

     This Court reviews a district court’s decision to decline to

consider an untimely response to summary judgment motion for

abuse of discretion.     See Davidson v. Keenan, 740 F.2d 129, 132

(2d Cir. 1984).    Here, Watson was properly notified of the

consequences of failing to respond to the motion for summary

judgment, and even received an extension of time to file her

response.   Despite these warnings, Watson failed to timely file

an opposition, and, thus, the district court did not abuse its

discretion in ruling on the Government’s motion based on the file

it had before it.   Moreover, Watson did not raise this argument

in her opening brief, and we generally do not consider arguments

raised for the first time in a reply brief.     See Thomas v. Roach,

                                   2
165 F.3d 137, 146 (2d Cir. 1999).

     We review an order granting summary judgment de novo, and

ask whether the district court properly concluded that there were

no genuine issues of material fact and that the moving party was

entitled to judgment as a matter of law.    See Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).   In

determining whether there are genuine issues of material fact,

this Court is “required to resolve all ambiguities and draw all

permissible factual inferences in favor of the party against whom

summary judgment is sought.”   Terry v. Ashcroft, 336 F.3d 128,

137 (2d Cir. 2003) (internal quotations omitted).   However,

“conclusory statements or mere allegations [are] not sufficient

to defeat a summary judgment motion.”   Davis v. New York, 316

F.3d 93, 100 (2d Cir. 2002).

     Here, an independent review of the record and relevant case

law reveals that the district court properly granted the

Government’s motion for summary judgment.   We affirm the district

court judgment for substantially the same reasons stated by the

district court in its thorough and well-reasoned memorandum and

order.

     We have considered all of Watson’s contentions on this

appeal and have found them to be without merit.   For the

foregoing reasons, the judgment of the district court is hereby

AFFIRMED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk

                               By:___________________________


                                3